Citation Nr: 1734772	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1974 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A Notice of Disagreement was received in May 2012.  In June 2013, a Statement of the Case was issued, and, in June of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In April 2015, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review. 

The Board acknowledges that additional issues have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's right knee disability has not been shown to be etiologically related to a disease, injury or event in service.

2.  The Veteran's bilateral hearing loss has been shown to be etiologically related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in service or aggravated by service.  38 U.S.C.A.§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  Hearing loss was incurred in service or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Turning to the service connection claim, the Veteran was provided with the relevant notice and information in an April 2012 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  For these reasons, VA has satisfied its duty to notify. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs) and VA outpatient treatment records.  See 38 U.S.C.A. § 5103A 38 C.F.R.§ 3.159 (c).  The electronic file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159 (c). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In the April 2015 remand, the Board found that there was this duty to assist in this appeal.  As discussed in greater detail below, the Board finds that the examiner's opinion was based on a correct factual background and were supported by adequate rationale.  Further, the Board finds that there was substantial compliance with the prior remand, considering the findings of these same VA examination reports.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2016).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015) the United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Service connection for sensorineural hearing loss and tinnitus may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

Right Knee

The Veteran had no impairment of the knee noted on his entrance examination. The Veteran's separation examination was also silent for problems with his right knee.

VA treatment records show that the Veteran underwent an arthroscopy in 2005 with Dr. G.R. There are no records from the 2005 surgery.  X-ray evidence showed mild degenerative changes in August 2012 (Virtual VA).  VA medical records dated January 2014 show that the Veteran did have a second arthroscopic surgery on his right knee.  These surgeries were 29 years and 38 years after his active service, respectively.  By April 2014 VA treatment records show that he had improvement in right knee effusion and he had full extension and flexion to 110 degrees.

The Veteran does, however, have a current disability of the right knee. With regard to the remand directives no additional evidence from a private physician with regard to his knee was submitted, with the exception of updated VA treatment records.  There, is no record of a knee disorder in service and no evidence linking his current knee disorder to service.  Service connection for right knee disability is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b).

Bilateral Hearing Loss

The Veteran asserts that he experienced hearing loss related to his active service. The Veteran reported that he worked on the flight line for two years while in the Air Force and was exposed to loud noise.  

The Veteran's service treatment records (STRs) indicate that his July 1974 entrance examination shows normal hearing.  His September 1976 separation examination notes normal hearing but mild changes in his hearing. 

The Veteran was seen by a private physician, Dr. N. O. V., who opined in September 2011 that prolonged exposure to noises of high intensity causes permanent damage in the inner structure of the ear, resulting in irreversible hearing loss.  He noted that the Veteran was exposed to high frequency airplane motor noises at service which is more probable than not the cause of his hearing loss.

When the Veteran entered in service his July 1974 hearing testing showed:




HERTZ



500
1000
2000
4000
6000
RIGHT
5
0
10
0
15
LEFT
5
0
15
10
10

His September 1976 separation examination showed:




HERTZ



500
1000
2000
4000
6000
RIGHT
10
5
10
5
15
LEFT
15
5
10
10
20


So while his hearing was normal there was a shift in his auditory threshold. 

In April 2012, the Veteran was afforded a VA examination.   During the audiological evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
50
55
LEFT
35
35
40
55
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.

A VA examination with regard to tinnitus dated May 2013 found that this was at least as likely as not (50 percent or greater probability) incurred in or caused by active service noting that the Veteran was exposed to loud levels of sounds of aircrafts for two years from 1974 to 1976 which working at the flight line while active in the Air Force.  Veteran frequently worked eight hour shifts or more.  The VA examiner opined that it is well known that exposure of repetitive noise of high intensity levels for prolonged periods of time can permanently damage that inner hair cells structure inside the cochlea which is the internal auditory organ causing bothersome subjective tinnitus.  The Veteran was found to have been service-connected for tinnitus and that claim is not before the Board.

VA treatment records dated August 2014 show that the Veteran continues to experience increasing hearing loss despite the use of hearing aids.  He was noted to have mild to moderately severe sensorineural hearing loss from 250Hz to 8000 Hz on the right and mild to severe sensorineural hearing long from 250 Hz to 8000Hz on the left.

VA treatment records dated April 2016 show that the Veteran has sensorineural hearing loss and has hearing aids.

A VA examiner opinion dated August 2016 pursuant to the remand directive note that the Veteran's hearing loss is less likely than not a result of active military service.  The Board finds the Veteran's treating doctor's statement of September 2011 more probative in this regard.

The etiology of the Veteran's hearing loss may never be known with certainty. Under the benefit-of-the-doubt rule, however, for the Veteran to prevail there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for bilateral hearing loss is granted. 
REMAND

The issue of the initial evaluation for the Veteran's hearing loss is inextricably intertwined with the issue of entitlement to a TDIU as a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Assign a rating and effective date for the Veteran's now service-connected hearing loss.  

2. Conduct any additional development deemed necessary.

3. Readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


